                 IN THE UNITED STATES DISTRICT COURT                               3/4/2020
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


PAULETTE TEMPLE,                                  CV 19-91-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

C.R. BARD INC., and BARD
VASCULAR INC.,

                    Defendants.


      Plaintiff moves for the admission of Kristi Wood to practice before this

Court in this case with Ben T. Sather to act as local counsel. Ms. Wood’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Kristi Wood pro hac vice is GRANTED on the condition that Ms. Wood shall do

her own work. This means that Ms. Wood must do her own writing, sign her own

pleadings, motions, and briefs, and appear and participate personally. Counsel

shall take steps to register in the Court’s electronic filing system (“CM-ECF”).

Further information is available on the Court’s website, www.mtd.uscourts.gov, or

from the Clerk’s Office.




                                         1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Wood, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

      DATED this 4th day of March, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         2
